Citation Nr: 0101504	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1995 for 
a total disability rating based on individual unemployability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
January 1982 to July 1982, and in September 1982.  

This appeal arises from a December 1998 rating action that 
awarded the veteran a total disability rating based on 
individual unemployability (TDIU), effective from May 1997.  
The veteran expressed her disagreement with the effective 
date of that award in January 1999, and after a statement of 
the case was issued, she perfected her appeal in June 1999.  
A hearing at which the veteran testified was conducted at the 
RO in September 1999, and in an October 1999 rating action, 
her claim was partially allowed when an earlier effective 
date for her award of TDIU benefits was granted from August 
1995.  The veteran has continued to disagree with the 
effective date for the award of this benefit, however, and in 
November 2000, she appeared at a hearing conducted in 
Washington, DC. by the undersigned.  A transcript of this 
hearing was eventually obtained, and the case is now ready 
for review.


REMAND

Although the veteran's claims file is rather voluminous, the 
circumstances which require this case to be remanded for 
additional development may be briefly set forth.  The record 
shows that after ordering reconsideration of Board decisions 
dated in 1986 and 1992, the Board granted service connection 
for Frey's syndrome as a residual of right parotidectomy, and 
trigeminal neuralgia, (also known as atypical facial pain), 
as a residual of a right parotidectomy in an April 1997 
decision.  This decision was put into effect by a July 1997 
rating action, at which time, the RO characterized the 
veteran's impairment as a single disease entity, for which a 
10 percent disability evaluation was assigned.  This rating 
was made effective from July 1988.  In a subsequent rating 
action, however, dated in December 1998, the RO assigned 
separate evaluations for Frey's syndrome and neuralgia.  
These were each rated 30 percent disabling, effective from 
July 1984.  

The record also shows that in the same December 1998 rating 
action, the veteran was granted service connection for mood 
disorder with depressive episodes, (depression) which was 
determined to be proximately due to her neuralgia.  This 
disability (depression) was assigned a 30 percent disability 
evaluation, which was eventually made effective from August 
1995. 

While the foregoing events were unfolding, the veteran also 
submitted a formal application for TDIU benefits, (VA Form 
21-8940).  This was received in October 1997, and by a 
December 1998 rating action, these benefits were granted 
effective in May 1997.  In an October 1999 rating action, 
they were made effective from August 1995.  

Furthermore, the record shows that the veteran had initially 
expressed her dissatisfaction with the effective dates 
assigned for the various benefits mentioned above.  In a 
January 1999 statement, however, she withdrew those claims, 
with the exception of her dissatisfaction with the effective 
date assigned for TDIU benefits.  That is the issue presently 
before the Board.   

The criteria for awarding increased compensation, contained 
in section 5110(a) of Title 38, United States Code, requires 
that

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on . 
. . a claim for increase . . . of compensation . . 
. shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of 
receipt of application therefor.

Section 5110(b)(2) of title 38 provides that

The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.

Subsections 3.400(o)(1) and (2) of title 38, Code 
of Federal Regulations, which implement the 
statutory subsections, provide as follows:

(o) Increases (38 U.S.C. [§§] 5110(a) and 
5110(b)(2), . . .) -- (1) General. Except as 
provided in paragraph (o)(2) of this section . . . 
, date of receipt of claim or date entitlement 
arose, whichever is later. . .

(2) Disability compensation. Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (2000).

As indicated above, the only formal claim for TDIU benefits 
the veteran has ever submitted was received in October 1997.  
She was provided that application by the RO after she 
expressed her belief that she was totally disabled in a May 
1997 statement.  The receipt of this May 1997 statement 
apparently triggered the RO's adjudication of the TDIU claim.  
A review of the record prior to the receipt of this 
statement, however, reflects that, in another statement 
submitted by the veteran in December 1988, she advised that 
due to the pain caused by the disability for which service 
connection was eventually established, (which occurred in 
1997, effective in 1984), she had not been able to return to 
the work force.  Furthermore, Social Security records that 
were apparently associated with the claims file in 1997, 
reflect that the veteran was considered disabled for purposes 
of Social Security benefits, effective from September 1987.  
This conclusion was due, in part, to the disabilities for 
which service connection was established effective in 1984.  

Viewing this evidence in a manner most favorable to the 
veteran, her December 1988 statement could be reasonably 
construed as raising a TDIU claim.  Although at the time, she 
was not service connected for any disability, and would not 
be for approximately another 9 years, after reasonably 
raising the claim, the veteran was entitled to an 
adjudication of it.  Moreover, after granting service 
connection for Frey's syndrome and neuralgia in 1997, 
effective from 1984, the veteran's 1988 statement should have 
been considered again in the review of evidence which formed 
the basis for the disability ratings assigned for these 
impairments. 

In any event, considering the veteran's December 1988 
statement as including a claim for TDIU benefits, ( which 
went unadjudicated until 1998), a fair judgment of that claim 
requires consideration of relevant medical evidence dating 
from the 1980's.  These records, however, have not all been 
associated with the claims file.  Before the Board enters its 
determination on this appeal, an attempt should be made to 
obtain these treatment records to determine whether the 
disabilities for which service connection was eventually 
established for that period of time rendered the veteran 
unemployable.  

Although the delay occasioned by this Remand is regrettable, 
this case is being returned to the RO for the following:  

1.  The RO should contact the veteran and ask her 
to identify those places at which she received 
treatment between 1983 and 1995 for her Frey's 
syndrome and trigeminal neuralgia, including 
treatment that took place in both Puerto Rico and 
Florid, (or anyplace else).  Upon receipt of this 
information, the RO should ascertain which of these 
records are already associated with the claims 
file, and which are not.  With respect to those 
which are not already part of the record, the RO 
should attempt to obtain them.  

2.  The RO should ensure that copies of the medical 
records used in determining that the veteran was 
disabled for purposes of receipt of benefits from 
the Social Security Administration, effective from 
September 1987, are associated with the claims 
file.  

3.  After the preceding development has been 
accomplished, to the extent possible, the RO should 
enter its determination as to whether an effective 
date prior to August 1995 for TDIU benefits is 
warranted.  If that decision is adverse to the 
veteran, she and her representative, should be 
provided a supplemental statement of the case which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  The veteran and 
her representative should then be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


